Exhibit 10.4

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

AMENDMENT NO. 3 dated as of April 1, 2005 to the Credit Agreement and the
Security Agreements referred to below, between MDC Partners Inc., a Canadian
corporation (“MDC Partners”), Maxxcom Inc., an Ontario corporation (“Maxxcom
Canada”), Maxxcom Inc., a Delaware corporation (“Maxxcom U.S.” and together with
MDC Partners and Maxxcom Canada, the “Borrowers”), each of the entities
identified under the caption “GUARANTORS” on the signature pages hereto
(collectively, the “Guarantors”), each of the Lenders identified under the
caption “LENDERS” on the signature pages hereto and JPMorgan Chase Bank, N.A.
(formerly known as JPMorgan Chase Bank), as U.S. administrative agent for the
Lenders (in such capacity, the “U.S. Administrative Agent”).

 

The Borrowers, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”), the U.S. Administrative Agent, JPMCB, as
Collateral Agent (in such capacity, the “Collateral Agent”), and JPMCB, Toronto
Branch, as Canadian Administrative Agent (in such capacity, the “Canadian
Administrative Agent” and together with the U.S. Administrative Agent, the
“Administrative Agents”) are parties to a Credit Agreement dated as of
September 22, 2004 (as amended, the “Credit Agreement”).  The Borrowers, the
“guarantors” and the “securing parties and guarantors” named therein and
JPMorgan Chase Bank, N.A., as collateral agent are parties to a Guarantee and
Security Agreement dated as of September 22, 2004 (as amended, the “Guarantee
and Security Agreement”).  The Borrowers, the “securing parties” named therein
and JPMorgan Chase Bank, N.A., as collateral agent are parties to a Canadian
Security Agreement dated as of September 22, 2004 (as amended, the “Canadian
Security Agreement” and, together with the Guarantee and Security Agreement, the
“Security Agreements”).  The Borrowers, the Guarantors and the Required Lenders
wish to amend the Credit Agreement and the Security Agreements in certain
respects, and accordingly, the parties hereto hereby agree as follows:

 

Section 1.  Definitions.  Capitalized terms used in this Amendment No. 3 and not
otherwise defined are used herein as defined in the Credit Agreement (as amended
hereby).

 

Section 2.  Amendments.  Effective as provided in Section 5 hereof, the Credit
Agreement shall be amended as follows:

 

2.01.  References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

2.02.  Section 1.01 of the Credit Agreement is hereby amended as follows:

 

A.  Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions (to the extent not already included in said
Section 1.01) in the appropriate alphabetical locations and by amending the
following definitions (to the extent already included in said Section 1.01) to
read in their entirety as follows:

 

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of April 1,
2005.

 

“Amendment No. 3 Effective Date” means the date on which Amendment No. 3 became
effective in accordance with its terms.

 

--------------------------------------------------------------------------------


 

“Equity Issuance” means (a) any issuance or sale by any of the Borrowers or
their Subsidiaries of any equity securities after the Effective Date or (b) the
receipt by MDC Partners or any of its Subsidiaries after the Effective Date of
any capital contribution (whether or not evidenced by any equity security issued
by the recipient of such contribution); provided that the term “Equity Issuance”
shall not include (i) any such issuance or sale by any Subsidiary of MDC
Partners to MDC Partners or any wholly owned Subsidiary of MDC Partners or
(y) any capital contribution by MDC Partners or any wholly owned Subsidiary of
MDC Partners to any Subsidiary of MDC Partners.

 

“Increasing Lender” means any U.S. Revolving Credit Lender which has increased
its U.S. Revolving Credit Commitment on the Amendment No. 3 Effective Date.

 

“Net Available Proceeds” means, in the case of any Equity Issuance, the
aggregate amount of all cash received by the Borrowers and their Subsidiaries in
respect of such Equity Issuance, net of reasonable expenses and customary fees
and commissions incurred by the Borrowers and their Subsidiaries in connection
with such Equity Issuance.

 

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, the obligation of such U.S. Revolving Credit Lender to make U.S.
Revolving Credit Advances, and to make or acquire participations in U.S.
Swingline Advances and U.S. Letters of Credit hereunder (expressed as the
maximum aggregate amount of such U.S. Revolving Credit Lender’s U.S. Revolving
Credit Advances and participations in U.S. Swingline Advances and U.S. Letters
of Credit), in an aggregate principal amount at any one time outstanding up to
but not exceeding the amount set opposite the name of such U.S. Revolving Credit
Lender on Schedule 1 hereto under the caption “U.S. Revolving Credit Commitment”
or, in the case of a Person that becomes a U.S. Revolving Credit Lender pursuant
to an assignment permitted under Section 11.06, as specified in the Register (as
such U.S. Revolving Credit Commitment may be reduced or increased from time to
time pursuant hereto).  The aggregate principal amount of the U.S. Revolving
Credit Commitments is U.S. $140,000,000 as of the Amendment No. 3 Effective
Date.

 

“U.S. Revolving Credit Commitment Reduction Date” shall mean the last Business
Day of March, June, September and December in each year, commencing with
June 30, 2005, through and including March 31, 2006.

 

“Zyman Acquisition” means the acquisition of the Capital Stock of the Zyman
Group pursuant to the Zyman Acquisition Agreement.

 

“Zyman Acquisition Agreement” means that certain Membership Unit Purchase
Agreement, dated as of April 1, 2005, by and between ZG Acquisition Co., MDC
Partners, Zyman Group, Zyman Company, Inc., Sergio Zyman (only with respect to
Section 7.3 thereof) and the management sellers signatory thereto.

 

“Zyman Group” means Zyman Group, LLC, a Delaware limited liability company.

 

B.  Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety: “Commitment Increase” and “Commitment
Increase Date”.

 

2.03.  Section 2.04(a) of the Credit Agreement is hereby amended by deleting, in
clause (i) of the third paragraph thereof, the amount “U.S. $5,000,000” and
replacing it with “U.S. $7,500,000”.

 

2

--------------------------------------------------------------------------------


 

2.04.  Section 2.07(a) of the Credit Agreement is hereby amended in its entirety
to read as follows:

 

“(a)  Mandatory Reduction.

 

(i)                                     Upon any Equity Issuance occurring on or
prior to December 30, 2005, the U.S. Revolving Credit Commitment shall be
automatically reduced by an amount equal to the Net Available Proceeds thereof. 
In addition, the aggregate amount of the U.S. Revolving Credit Commitments shall
be automatically reduced on each U.S. Revolving Credit Commitment Reduction Date
set forth in column (A) below by an amount equal to (subject to the first
sentence of subclause (ii) below) the amount set forth in column (B) below
opposite such U.S. Revolving Credit Commitment Reduction Date:

 

(A)

 

(B)

 

U.S. Revolving Credit

 

U.S. Revolving Credit

 

Commitment Reduction

 

Commitments Reduced

 

Date Falling on or

 

by the Following

 

Nearest to:

 

Amounts:

 

 

 

 

 

June 30, 2005

 

25,000,000

 

September 30, 2005

 

5,000,000

 

December 31, 2005

 

10,000,000

 

March 31, 2006

 

10,000,000

 

 

Unless previously terminated, the Commitments of each Revolving Credit Lender
shall be automatically reduced to zero at 5:00 p.m. (New York City time) on the
Commitment Termination Date.

 

(ii)                                  The reduction in the aggregate amount of
the U.S. Revolving Credit Commitments on any date resulting from any Equity
Issuance shall be credited against the amount by which the aggregate U.S.
Revolving Commitments would otherwise be reduced on each U.S. Revolving Credit
Commitment Reduction Date pursuant to subclause (i) above in the following
order: first, towards the next succeeding U.S. Revolving Credit Commitment
Reduction Date, second, if applicable, towards the immediately following U.S.
Revolving Credit Commitment Reduction Date, third, if applicable, towards the
immediately following U.S. Revolving Credit Commitment Reduction Date and,
fourth, if applicable, towards the final U.S. Revolving Credit Commitment
Reduction Date.  Each reduction of the U.S. Revolving Commitment Reductions
pursuant to this Section 2.07(a) shall be applied to the U.S. Revolving Credit
Commitments of the U.S. Revolving Credit Lenders ratably in accordance with the
respective amounts thereof; provided, that in no event shall the U.S. Revolving
Credit Commitments be reduced below U.S. $90,000,000 pursuant to subclause
(i) of this Section 2.07(a).”

 

2.05.  Section 2.07 of the Credit Agreement is hereby further amended by
amending clause (c) therein to read in its entirety as follows:

 

“(c)                            Increase in Commitments on Amendment No. 3
Effective Date.  On the Amendment No. 3 Effective Date, and immediately prior to
any Borrowing, in the event any U.S. Revolving Credit Advances are then
outstanding, (i) each Increasing Lender shall make available to the U.S.
Administrative Agent such amounts in immediately available funds as the U.S.
Administrative Agent shall determine, for the benefit of the other relevant U.S.
Revolving Credit

 

3

--------------------------------------------------------------------------------


 

Lenders, as being required in order to cause, after giving effect to such
increase and the application of such amounts to make payments to such other
relevant U.S. Revolving Credit Lenders, the U.S. Revolving Credit Advances to be
held ratably by all U.S. Revolving Credit Lenders in accordance with their
respective U.S. Revolving Credit Commitments as of the Amendment No. 3 Effective
Date, (ii) the applicable Borrowers shall be deemed to have prepaid and
reborrowed all outstanding U.S. Revolving Credit Advances as of the Amendment
No. 3 Effective Date (with such borrowing to consist of the Type of U.S.
Revolving Credit Advances, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrowers in accordance with
the requirements of Section 2.02) and (iii) the applicable Borrowers shall pay
to the relevant U.S. Revolving Credit Lenders the amounts, if any, payable under
Section 2.13 as a result of such prepayment.”

 

2.06.  Section 6.10 of the Credit Agreement is hereby amended by inserting a new
sentence at the end thereof to read as follows:  “Notwithstanding anything
herein to the contrary, the Borrowers may use the proceeds of the U.S. Revolving
Credit Advances made as of the Amendment No. 3 Effective Date to finance the
Zyman Acquisition and to pay fees and expenses payable in connection therewith.”

 

2.07.  Section 7.01 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (m) therein, (ii) adding new clause (n)
therein to read in its entirety as follows and (iii) relettering the existing
clause (n) therein to “(o)”:

 

“(n)  Liens securing Debt permitted under Section 7.05(k); and”

 

2.08                           Section 7.05 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (j) therein,
(ii) adding new clause (k) therein to read in its entirety as follows and
(iii) relettering the existing clause (k) therein to “(l)”:

 

“(k)  Debt of the Zyman Group or any of its Subsidiaries existing as of the
Amendment No. 3 Effective Date and set forth on the supplement to Schedule 7
attached to Amendment No. 3 in an aggregate amount not exceeding U.S.
$7,675,000, and extensions, renewals and refinancings of any such Debt that do
not increase the outstanding maximum principal amount permitted to be incurred
thereunder.”

 

2.09.  Section 7.06(i) of the Credit Agreement is hereby amended in its entirety
to read as follows:

 

“(i)  payments in respect of Deferred Purchase Obligations (including the
acquisition by any Restricted Party of Capital Stock of a Restricted Party, an
Immaterial Subsidiary or an Affiliate from a Minority Shareholder thereof),
provided that the aggregate amount of all such Deferred Purchase Obligations
shall not exceed U.S. $10,000,000 for any fiscal year, excluding the value of
any Capital Stock issued as consideration for any such Deferred Purchase Price
Obligation, but including the aggregate principal amount of any Debt assumed or
acquired in connection therewith.”

 

2.10.  Section 7.06 of the Credit Agreement is hereby further amended by
(i) deleting the word “and” at the end of clause (n) therein, (ii) adding new
clause (o) to read in its entirety as follows and (iii) relettering the existing
clause (o) therein to “(p)”:

 

“(o)  the Zyman Acquisition, provided that the aggregate consideration in
respect of the Zyman Acquisition shall not exceed U.S. $78,000,000, including
payments in respect of Deferred

 

4

--------------------------------------------------------------------------------


 

Purchase Obligations and costs and expenses related to the Zyman Acquisition
(provided that, notwithstanding anything herein to the contrary, (i) not more
than U.S. $53,900,000 of such consideration shall be payable in cash at the time
of the consummation thereof and (ii) not more than U.S. $12,500,000 shall
represent Earnout Payments to be made in connection therewith).”

 

2.11.  Section 8.01 of the Credit Agreement is hereby amended in its entirety to
read as follows:

 

“8.01  Total Debt Ratio.  MDC Partners will not permit the Total Debt Ratio as
of the last day of any Test Period ending on or, as applicable, after the dates
set forth below to exceed the ratio set forth opposite such Test Period:

 

 

Test Period Ending

 

Total Debt Ratio

 

 

 

 

 

December 31, 2004

 

3.25 to 1.00

 

 

 

 

 

March 31, 2005

 

3.50 to 1.00

 

 

 

 

 

June 30, 2005

 

3.10 to 1.00

 

 

 

 

 

September 30, 2005

 

2.50 to 1.00

 

 

 

 

 

December 31, 2005 and thereafter

 

2.50 to 1.00

 

 

2.12                           Section 8.03 of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

“8.03  Fixed Charges Ratio.  MDC Partners will not permit the Fixed Charges
Ratio as of the last day of any Test Period ending on or, as applicable, after
the dates set forth below to be less than the ratio set forth opposite such Test
Period:

 

Test Period Ending

 

Fixed Charges Ratio

 

 

 

 

 

December 31, 2004

 

0.40 to 1.00

 

 

 

 

 

March 31, 2005

 

0.00 to 1.00

 

 

 

 

 

June 30, 2005

 

0.75 to 1.00

 

 

 

 

 

September 30, 2005

 

1.10 to 1.00

 

 

 

 

 

December 31, 2005 and thereafter

 

1.25 to 1.00”

 

 

2.13                           Schedule 1 to the Credit Agreement shall be
amended to read in its entirety as set forth on Schedule 1 hereto.

 

2.14                           Each of the Security Agreements is hereby amended
by deleting the phrase “U.S. $100,000,000 (but subject to increase as provided
in Section 2.07(c) thereof)” set forth in the second paragraph thereof, and
inserting in lieu thereof the dollar amount “U.S. $150,000,000”.

 

Section 3.  Representations and Warranties.  Each Borrower represents and
warrants (as to itself and each of its Subsidiaries) to the Agents and Lenders
that (a) the representations and warranties set forth in Article V of the Credit
Agreement and in each of the other Loan Documents are complete and correct on
the Amendment No. 3 Effective Date as if made on and as of such date and as if
each reference

 

5

--------------------------------------------------------------------------------


 

in said Article V to “this Agreement” included reference to this Amendment No. 3
and (b) no Default shall have occurred and be continuing.

 

Section 4.  Confirmation of Security Documents.  Each of the Borrowers hereby
confirms and ratifies all of its obligations under the Loan Documents to which
it is a party, including its obligations as a guarantor under Article III of the
Credit Agreement as amended hereby.  By its execution on the respective
signature lines provided below, each of the Guarantors hereby confirms and
ratifies all of its obligations and the Liens granted by it under the Security
Documents as amended hereby to which it is a party, represents and warrants that
the representations and warranties set forth in such Security Documents as
amended hereby are complete and correct on the Amendment No. 3 Effective Date as
if made on and as of such date and confirms that all references in such Security
Documents as amended hereby to the “Credit Agreement” (or words of similar
import) refer to the Credit Agreement as amended hereby without impairing any
such obligations or Liens in any respect.

 

Section 5.  Conditions Precedent to Effectiveness.  The amendments set forth in
Section 2 hereof shall become effective on the date (which shall occur no later
than May 31, 2005) upon which each of the following conditions is satisfied:

 

(a)  Amendment No. 3.  The U.S. Administrative Agent shall have received one or
more counterparts of this Amendment No. 3 duly executed and delivered by each of
the Obligors and the Required Lenders.

 

(b)  Fees.  MDC Partners shall have paid to the U.S. Administrative Agent
(i) for the account of each Lender which has increased its Commitment under this
Amendment No. 3, an upfront fee equal to 1.00% of the amount of the additional
Commitment of such Lender.

 

(c)  Legal Opinion.  The U.S. Administrative Agent hall have received one or
more favorable written opinions (addressed to the Agents and the Lenders) and
dated as of the Amendment No. 3 Effective Date of Simpson Thacher & Bartlett
LLP, counsel to the Obligors, and such other counsel to the Obligors
satisfactory to the U.S. Administrative Agent relating to the Obligors, this
Amendment No. 3 and the Credit Agreement as amended hereby, in form and
substance reasonably satisfactory to the U.S. Administrative Agent.

 

(d)  Corporate Authorization.  The U.S. Administrative Agent shall have received
such documents and certificates as the U.S. Administrative Agent or its counsel
may reasonably request relating to the authorization of and any other legal
matters relating to the Obligors, this Amendment No. 3, the transactions
contemplated hereby and the Credit Agreement as amended hereby, all in form and
substance reasonably satisfactory to the U.S. Administrative Agent and its
counsel.

 

(e)  No Default, etc.  The Administrative Agent shall have received a
certificate of a Responsible Officer of MDC Partners to the effect set forth in
Section 3 hereof.

 

(f)  Zyman Acquisition.  (i) The Zyman Acquisition shall have been consummated
substantially concurrent with the effectiveness of this Amendment No. 3;
(ii) MDC Partners shall have complied with Section 6.11 of the Credit Agreement
with respect to the Zyman Group and its Subsidiaries (except that such entities
shall have 90 days after the Amendment No. 3 Effective Date to become a
participant in the Cash Management Program (the failure of which shall
constitute an Event of Default)); (iii) the U.S. Administrative Agent shall have
received certified copies of the charter, by-laws or other organizational
documents of the Zyman Group and the Zyman Acquisition Agreement; and (iv) the
U.S. Administrative Agent shall have received

 

6

--------------------------------------------------------------------------------


 

evidence that all of the Debt (other than two letters of credit with an
aggregate face amount not in excess of U.S. $1,400,000) outstanding under the
Credit Agreement dated as of November 8, 2004 between Zyman Group, LLC, a Nevada
limited liability company and Wachovia Bank, National Association and all other
amounts due and payable thereunder, shall have been paid in full, that all
commitments of the lenders thereunder shall have permanently terminated, and
that all guarantees and security interests relating thereto shall have released
or discharged (or arrangements for the same shall have been made to the
satisfaction of the U.S. Administrative Agent).

 

(g)                                 Other Documents.  The U.S. Administrative
Agent shall have received such other documents as the U.S. Administrative Agent
or any Lender may reasonably request.

 

Section 6.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment No. 3 may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 3 by signing any such counterpart.  This Amendment No. 3
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.

 

 

MDC PARTNERS INC.

 

 

 

 

 

By:

/s/ Steven Berns

 

 

 

Name: Steven Berns

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Walter Campbell

 

 

 

Name: Walter Campbell

 

 

Title: Authorized Signatory

 

 

 

 

 

MAXXCOM INC., an Ontario corporation

 

 

 

 

 

By:

/s/ Steven Berns

 

 

 

Name: Steven Berns

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Walter Campbell

 

 

 

Name: Walter Campbell

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MAXXCOM INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Steven Berns

 

 

 

Name: Steven Berns

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Walter Campbell

 

 

 

Name: Walter Campbell

 

 

Title: Authorized Signatory

 

8

--------------------------------------------------------------------------------


 

GUARANTORS

 

Signed sealed and delivered by the attorney of Placard Pty Ltd ACN 074 646 343
under power of attorney and who has received no notice of the revocation of the
power, in the presence of:

 

 

 

 

 

 

 

 

/s/ Steven Berns

 

 

/s/ Walter Campbell

 

Signature of witness

 

Signature of attorney

 

 

 

Name of witness: Steven Berns

 

Name of attorney: Walter Campbell

 

9

--------------------------------------------------------------------------------


 

 

1208075 ONTARIO LIMITED

 

1220777 ONTARIO LIMITED

 

1385544 ONTARIO LIMITED

 

2026646 ONTARIO LIMITED

 

656712 ONTARIO LIMITED

 

AMBROSE CARR LINTON CARROLL INC.

 

ASHTON POTTER CANADA INC.

 

ASHTON-POTTER CANADA LTD.

 

BRUCE MAU DESIGN INC.

 

BRUCE MAU HOLDINGS LTD.

 

CAMPBELL + PARTNERS COMMUNICATIONS LTD.

 

COMPUTER COMPOSITION OF CANADA INC.

 

HENDERSON BAS

 

MAXXCOM (NOVA SCOTIA) CORP.

 

MAXXCOM INTERACTIVE INC.

 

METACA CORPORATION

 

STUDIOTYPE INC.

 

TREE CITY INC.

 

 

 

 

 

 

 

By:

/s/ Steven Berns

 

 

 

Name: Steven Berns

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Walter Campbell

 

 

 

Name: Walter Campbell

 

 

Title: Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

 

ACCENT ACQUISITION CO.

 

ACCENT INTERNATIONAL, INC.

 

ACCENT MARKETING SERVICES, L.L.C.

 

ASHTON-POTTER (USA) LTD.

 

BRATSKEIR & COMPANY, INC.

 

CHINNICI DIRECT, INC.

 

CMS U.S. HOLDCO, INC.

 

COLLE & MCVOY, INC.

 

CPB ACQUISITION INC.

 

CRISPIN PORTER & BOGUSKY LLC

 

DOTGLU LLC

 

FLETCHER MARTIN EWING LLC

 

FMA ACQUISITION CO.

 

HELLO ACQUISITION INC.

 

KBP HOLDINGS LLC

 

KIRSHENBAUM BOND & PARTNERS LLC

 

KIRSHENBAUM BOND & PARTNERS WEST LLC

 

LAFAYETTE PRODUCTIONS LLC

 

MACKENZIE MARKETING, INC.

 

MARGEOTES/FERTITTA + PARTNERS LLC

 

MAXXCOM (USA) FINANCE COMPANY

 

MAXXCOM (USA) HOLDINGS INC.

 

MDC USA HOLDINGS INC.

 

MDC/KBP ACQUISITION INC.

 

MF+P ACQUISITION CO.

 

MONO ADVERTISING, LLC

 

PRO-IMAGE CORPORATION

 

SABLE ADVERTISING SYSTEMS, INC.

 

SMI ACQUISITION CO.

 

SOURCE MARKETING LLC

 

TARGETCOM LLC

 

VITROROBERTSON LLC

 

 

 

 

 

 

 

By:

/s/ Steven Berns

 

 

 

Name: Steven Berns

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Walter Campbell

 

 

 

Name: Walter Campbell

 

 

Title: Authorized Signatory

 

11

--------------------------------------------------------------------------------


 

 

ZG ACQUISITION INC.

 

ZYMAN GROUP, LLC

 

 

 

 

 

By:

/s/ Steven Berns

 

 

 

Name: Steven Berns

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Walter Campbell

 

 

 

Name: Walter Campbell

 

 

Title: Authorized Signatory

 

12

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF MONTREAL (CHICAGO BRANCH)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, by its Atlanta Agency

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

13

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TORONTO DOMINION (TEXAS) INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE TORONTO-DOMINION BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CIBC INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

15

--------------------------------------------------------------------------------